Salinger, J.
(dissenting). The majority opinion indicates some trend to affirm this appeal because of defects in presentation. Considerable stress is laid on what is termed the assignments of error, and some little stress on what is “argued.” It was settled in Jahr v. Steffen, 187 Iowa 168, that the form of the assignment of error, so called, is of so little importance that review may be had when it is entirely absent. It was settled before that that whatever is the “brief point” controls on review. The brief points do make two complaints clear, or perhaps it is inore accurate to say one complaint, and a subordinate proposition under it. The complaint is it was error to grant a new trial on the ground that an instruction was erroneous, when, in truth, it was not.erroneous, and that it was also error to grant new trial, even if the instruction were erroneous, because the new trial was granted to one who had induced the alleged erroneous instruction by an offer which the court accepted. In my opinion, these propositions carry farther than their face. The brief point invokes every reason that can legitimately be suggested in support of the proposition asserted. Every legitimate reason for a statement of error cannot be and should not be set out in the assignment. I know of no rule which requires the court to refrain from advancing reasons for dealing with the brief point, and the reasoning power of the court is not circumscribed by merely the reasons that the brief states in terms. The brief point says, in terms, that it was error to grant *1058the new trial, because the instruction for the giving of which it was granted was not erroneous, and that, in any event, the new tidal should not have been granted, because any injury suffered by the movent was self-invited, by offered instruction. In my judgment, if this be found sound, there is no reason why it should not be further advanced as reason for reversing that the error was self-invited, not only by offered instruction, but by the form of the answer interposed, which also invited the giving of said instruction.
The wav out attempted is an assertion that the case comes within the rule that one who has met a ruling as to which he has saved his objections is not estopped to complain of that error on appeal because he later offers an instruction seeking to guide the court in applying the law it has announced. The trouble with this position is its premise. It is true that appellee did except to Instruction 5, and therein complains, as he does now, that same was erroneous. The instructions are presumed to be correct. If one is erroneous, and the record shows that, in substance, it is one offered by a party, then, to save the erroneous instruction, it is, on appeal by that party, conclusively presumed that his offer induced the erroneous instruction. It is not presumed, that the offer was made to guard the court in the application of an erroneous ruling already made against objection. That claim is, in effect, a claim that, because something occurred before the instruction was offered, such offer is not the acquiescence in the charge given which, on its face, it appears to be. He who urges such avoidance must prove its predicate: that the exceptions were overruled, and overruled before he offered the instruction. If the instruction was offered before the erroneous ruling was made, it cannot be defended because óf a ruling which did not exist at the time of the offer. In such case, the offer is not an attempt to limit the effect of an error already committed, but a conclusive admission by the of-*1059ferant that any instruction given in harmony with the offer is a correct instruction. In one word, to bring the matter within the rule invoked by the majority, there must be some evidence in the record that the offer came after the excep-' tions. There is no such proof. The abstract shows nothing more than that the instruction was offered, and that certain exceptions were taken. It does not even indicate at what stage of the trial these things were done, and which of them was done before the other. Not only is this so; everything indicates that the instruction was offered before the exceptions were taken. The statute provides that either party may request instructions; that all requests therefor must be presented before the argument to the jury is commenced; and that all objections or exceptions must be made or taken before the instructions are read to the jury. It is matter of common knowledge in the profession that, ordinarily, there is no opportunity to except to instructions before the arguments to the jury begin. The cases are exceedingly rare where the charge would be ready for the examination of counsel before either addressed the jury. The instructions naturally wait until all the evidence is in, and the arguments ordinarily begin at once after the evidence is in. Some light is thrown on this situation by the fact that, since this case was tried, the legislature has extended the time for taking exceptions to the charge to five days after verdict. I cannot see how the alternative rule has any room for application on this appeal.
II. My position is that, where an instruction given is the equivalent of one offered by a party, he is estopped to claim a new trial because such instruction was given. The estoppel urged is upon the party who seeks to subject his adversary to the vicissitudes and expense of a second trial, because of something which he has done, and for which the adversary is in no way chargeable. One who has created the necessity for applying for a new trial, because *1060he succeeded in inducing the court to give an erroneous instruction, should not be permitted to take away- the verdict of his opponent. To grant a new trial in such conditions is to allow a party, to use his wrong or negligence for his own benefit. The active inducing of the court to commit an error is surely of as much effect against him who thus acts as would be his omission to act, — negligence; and time and again has the granting of new trial been reversed because the one who obtained it might not have needed it; had he not been negligent. This has been held under a statute identical with our own. Clifford v. Denver, S. P. & P. R. Co., 12 Colo. 125 (20 Pac. 333). That, in effect, is the holding of Town of Manson v. Ware, 63 Iowa 345, 349; Collins v. City of Keokuk, 147 Iowa 605; Shepherd v. Brenton, 15 Iowa 84; Riley v. Monohan, 26 Iowa 507; Stewart v. Ewbank, 3 Iowa 191; Mehan v. Chicago, R. I. & P. R. Co., 55 Iowa 305; Richards v. Nuckolls, 19 Iowa 555; and Keys v. Francis, 28 Iowa 321.
III. There is no change in statute law which makes the instruction erroneous. The older statute prohibits certain things, and has a proviso that it shall not apply to these things if either party intended, in good faith, to make actual sale and delivery. The change in statute merely prohibits some things not prohibited in flip original statute, and fails to apply the proviso of the older statute to the things forbidden by the new one. The exact effect is that the matters in the old statute are controlled by the proviso, while those in the new statute are not. The instruction given was not erroneous because it gave the benefit of the proviso to facts within it, and doing this cannot possibly be made erroneous because there are other prohibited acts to which the proviso does not apply. It seems to me that is the reason on which Lamson v. Mensen is affirmed.
IV. The majority seems to grant that the original section still stands, and takes the position that that makes no *1061difference. Does it not make a vital difference on whether the defendant is estopped by his answer from obtaining a new trial because of this instruction? If the original statute stands, is not that fatal to defendant, because his answer was framed under that statute, and the instructions merely followed such answer? Under the original section, it was a good defense if both parties had no intent to make actual delivery. Grant that, under the new statute, it is a good defense, as to some things, if either party lacked such intent. It remains a good defense under both statutes that both lacked such intent. The defendant was at perfect liberty to frame his defense upon the older statute. If the new statute gave him an easier defense, still he had the right to forego that, and to defend with what is a defense-under the older statute. He took that course. He was evidently of opinion that the matters involved in the suit were not covered by the new statute; that he must face the proviso in the older statute, and, therefore, make it his affirmative defense that both parties had no intention to make an actual sale. He necessarily assumed the burden of proving this. The instruction for which the new trial was granted did nothing more than to tell the jury that defendant had the burden of proving the plea he had presented. This, therefore, is not, as the majority seems to think, a case for invoking the rule that, though one plead more than he need, he may recover though he prove less than that, if such proof makes a case under the law. This is not a case of surplus-age in pleading. It is, at worst, a case of underpleading— a failure to claim as much as might be claimed. It is simply a case of a party limiting his own lawsuit, as he had a right to do, and a recognition of that limitation in the charge of the court.
I would reverse.